      Case: 1:21-cv-04257 Document #: 1 Filed: 08/10/21 Page 1 of 4 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


CENTRAL LABORERS’ PENSION FUND,                      )
CENTRAL LABORERS’ WELFARE FUND,                      )
CENTRAL LABORERS’ ANNUITY FUND,                      )
                                                     )
                              Plaintiffs,            )       CIVIL ACTION
                                                     )
       vs.                                           )       NO. 21 C 4257
                                                     )
                                                     )       JUDGE
ALLIANCE DEMOLITION & EXCAVATION                     )
SERVICES, INC., an Illinois corporation,             )
f/k/a ALLIANCE DEMOLITION SERVICES,                  )
INC., and d/b/a J ENTERPRISES, INC.,                 )
                                                     )
                              Defendant.             )


                                            COMPLAINT

       The Plaintiffs, CENTRAL LABORERS’ PENSION FUND, et al. (collectively “Plaintiff

Funds”), by their attorneys, complaining of the Defendant, ALLIANCE DEMOLITION &

EXCAVATION SERVICES, INC., an Illinois corporation, f/k/a ALLIANCE DEMOLITION

SERVICES, INC., and d/b/a J ENTERPRISES, INC., allege as follows:

       1.      This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145 (herein-

after referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.

       2.      The Plaintiff Funds are various welfare, pension, and related joint, labor-management

funds and bring this action as “employee welfare and benefit funds” and "plans" and as fiduciaries

pursuant to ERISA, 29 U.S.C. §§1132(e).
       Case: 1:21-cv-04257 Document #: 1 Filed: 08/10/21 Page 2 of 4 PageID #:2




         3.     The Central Laborers’ Pension, Welfare, and Annuity Funds are the collection agents

for the other named Plaintiff Funds which are employee benefit funds, labor-management

committees, and/or funds established pursuant to collective bargaining agreements between the

Laborers’ International Union of North America (“Union”) and certain employer associations whose

employers and their employees are covered by the collective bargaining agreements with the Union.

         4.     The Plaintiff Funds are entitled to collect contributions from employers pursuant to

participation agreements entered into between Plaintiff Funds and employers and/or collective

bargaining agreements between employers, local unions, and district councils affiliated with the

Union.

         5.     Defendant, ALLIANCE DEMOLITION & EXCAVATION SERVICES, INC., an

Illinois corporation, f/k/a ALLIANCE DEMOLITION SERVICES, INC., and d/b/a J ENTER-

PRISES, INC. (“Alliance”), is an “employer” within the meaning of ERISA and, as such, is obligated

to make fringe benefit contributions to the Plaintiff Funds, in accordance with the terms of the

"Agreements and Declarations of Trust" which establish and outline the administration of the

Plaintiff Funds and/or pursuant to the terms of a collective bargaining agreement to which Defendant

is obligated.

         6.     As an employer obligated to make fringe benefit contributions to the Plaintiff Funds,

Defendant is specifically required to do the following:

         (a)    Contribute to the Plaintiff Funds, the amount required by any written agreement
                between the Defendant and the Union or the Plaintiff Funds and the Defendant;

         (b)    To timely submit contributions by the 15th day of the month following the month in
                which eligible employees perform work with respect to which contributions are
                required;



                                                  2
      Case: 1:21-cv-04257 Document #: 1 Filed: 08/10/21 Page 3 of 4 PageID #:3




       (c)     To make all of its payroll books and records available to the Plaintiff Funds for the
               purpose of auditing same, to determine whether Defendant is making full payment
               as required under the applicable agreements;

       (d)     To compensate the Plaintiff Funds for all reasonable costs incurred in the collection
               process, including court fees, attorneys’ fees, filing fees, and any other expenses
               actually incurred by the Trustees due to Defendant's failure to pay, or untimely remit
               payment of contributions;

       (e)     To compensate the Plaintiff Funds for the additional administrative costs and burdens
               imposed by Defendant’s failure to pay or the untimely payment of contributions by
               way of payment of liquidated damages in the amount of 10% of any and all
               contributions which are not timely received by the Plaintiff Funds by the 15th day of
               the month following the month the eligible employees performed work for which
               contributions are required, together with interest as provided in the Agreements &
               Declarations of Trust and ERISA, 29 U.S.C. § 1132(g) (or $25.00, whichever is
               greater);

       (f)     To pay any and all costs incurred by the Plaintiff Funds in auditing Defendant’s
               payroll records, should it be necessary to file suit and/or otherwise retain legal
               counsel to enforce the Plaintiff Funds’ authority to perform an audit, or if it is
               determined that Defendant was delinquent in the reporting or submission of all
               contributions required of it to be made to the Plaintiff Funds;

       7.      Defendant is delinquent and has breached its obligations to the Plaintiff Funds and

its obligations under the plans in the following respect:

               Defendant has failed to make payment of contributions, liquidated damages, and
               audit fees based upon an audit of the Defendant's payroll records showing Defendant
               to have been delinquent in the payment of contributions and to have reported hours
               worked by its Employees incorrectly to Plaintiffs.

       8.      That upon careful review of all records maintained by Plaintiff Funds, and after

application of any and all partial payments made by Defendant, there is a total of $14,841.28 known

to be due Plaintiff Funds from Defendant, subject however to the possibility that additional monies

may be due Plaintiff Funds from Defendant based upon Defendant's failure to submit all required

reports, or to accurately state all hours for which contributions are due on reports previously



                                                 3
          Case: 1:21-cv-04257 Document #: 1 Filed: 08/10/21 Page 4 of 4 PageID #:4




submitted, and subject further to the possibility that additional contributions and liquidated damages

will come due during the pendency of this lawsuit.

            9.          Plaintiff Funds have requested that Defendant perform its obligations as aforesaid,

but Defendant has failed and refused to so perform.

            10.         Defendant's continuing refusal and failure to perform its obligations to Plaintiff Funds

is causing and will continue to cause irreparable injuries to Plaintiff Funds for which Plaintiff Funds

have no adequate remedy at law.

            WHEREFORE, Plaintiff Funds pray:

            (A)         That Defendant be enjoined and ordered to submit all delinquent monthly contribu-
                        tion reports to Plaintiff Funds with the information required to be provided thereon,
                        to continue to submit such reports while this action is pending, and to comply with
                        its contractual obligation to timely submit such reports in the future;

            (B)         That judgment be entered in favor of Plaintiff Funds and against Defendant for all
                        unpaid contributions, liquidated damages, any costs of auditing Defendant's records,
                        accrued interest, and Plaintiff Funds' reasonable attorneys' fees and court costs
                        necessarily incurred in this action as specified herein, or as subsequently determined,
                        all as provided for in the applicable collective bargaining agreements and Agree-
                        ments and Declarations of Trust governing the Plaintiff Funds and in ERISA;

            (C)         That Plaintiff Funds have such further relief as may be deemed just and equitable by
                        the Court, all at Defendant's cost.

                                                                /s/ Cecilia M. Scanlon

Stephen J. Rosenblat
Cecilia M. Scanlon
Attorneys for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
Email: cscanlon@baumsigman.com
I:\CLJ\Alliance J Enterprise\complaint.cms.df.wpd



                                                           4
